Supplemental Examiner’s Amendment
	In the Notice of Allowance dated 7/28/2022, the amendment to claim 15 did not explicitly list the replacing compounds. The amendment to claim 15 is herein corrected as follows:
	In claim 15, the chemical structures with missing features, namely, structures 11, 42, 51, 52, 70, 71, 91-93, 95, 96, 98, 111-113, 115, 121, 125-128, 130, 132, 137 and 140-143, are replaced by the corresponding structures from pages 25-32 of the specification, namely, the following structures:

    PNG
    media_image1.png
    201
    164
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    174
    178
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    179
    185
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    196
    180
    media_image4.png
    Greyscale
 	

    PNG
    media_image5.png
    202
    367
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    168
    159
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    179
    158
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    187
    176
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    164
    378
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    155
    183
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    210
    357
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    172
    176
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    190
    169
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    211
    170
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    229
    558
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    215
    168
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    209
    173
    media_image17.png
    Greyscale
  
    PNG
    media_image18.png
    211
    172
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    149
    182
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    197
    164
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    183
    569
    media_image21.png
    Greyscale
.

/VU A NGUYEN/Primary Examiner, Art Unit 1762